Exhibit 10.8
Separation Agreement


This Separation Agreement (“Agreement”) is entered into by and between Steve
Olson ("Olson”) and ARC Wireless Solutions, Inc., a Utah corporation ("ARC
Wireless"), who are collectively referred to hereinafter as “the Parties.”


Whereas, the Parties entered into an Employment Agreement, dated November 1,
2007;


Whereas, that Employment Agreement provides for Olson’s continued employment
through December 31, 2011, and severance pay of twelve additional months upon
immediate termination;


Whereas, ARC Wireless wishes to allow Olson’s employment to end prior to then,
and although Olson is intent upon finishing out his employment and recovering
severance pursuant to his Employment Agreement, he is also willing, in
furtherance of ARC Wireless’ business interests, to enter into this Agreement
instead;


Now, therefore, the Parties, for and in consideration of the mutual releases,
and agreements contained below, agree to this Agreement.


1.         In lieu of continuing to work for the entire term of his employment,
ARC Wireless and Olson agree that his employment will end as Chief Technology
Officer of ARC Wireless, effective August 16, 2011 (the “Termination
Date”).  Olson represents that on or before the Termination Date, he returned
all property of ARC Wireless and all copies, excerpts or summaries thereof in
his possession, custody or control. Olson further represents that during his
employment, he did not commit any fraudulent acts.  Olson and ARC Wireless agree
that Olson will have until August 16th, to clean out his office.


2.         In lieu of receiving wages and/or bonus payments for the entire term
of his employment and any extensions thereafter, and in lieu of the additional
severance and/or compensation for unused vacation time thereafter provided for
in his Employment Agreement, Olson will instead be paid a total of $53,750 of
wages over the next 12 months in equal installments.  ARC Wireless will pay
those wages to Olson on ARC Wireless’ regular pay periods.


3.         Olson’s coverage under the health insurance provided by ARC Wireless
will expire August 31, 2011 and Olson will not receive premium payments for one
year of health insurance coverage notwithstanding what is  stated in Olson’s
employment agreement.


4.         Olson shall submit to ARC Wireless any business expenses for
reimbursement within sixty days after the Termination Date.


5.         Olson will maintain his obligations referred to in his Employment
Agreement, para. 10 (entitled “Non-Compete”).


6.         Both Parties agree to cooperate with the other to effectuate this
Agreement.  Specifically, Olson agrees to provide reasonable consultation
services to ARC Wireless, upon request and reasonable notice, through December
31, 2011.


7.         Olson’s Release and Covenant Not To Sue: In consideration for the
benefits described herein and for other good and valuable consideration, Olson,
on behalf of himself, his heirs, executors, attorneys, representatives and each
of their successors and assigns, hereby forever releases ARC Wireless and its
subsidiaries and affiliated entities and each such entity’s past and present
officers, directors, shareholders, employees, members, agents, representatives
and attorneys, and each of their respective predecessors, successors and
assigns, from any and all claims, demands, suits, actions, charges or causes of
action of any nature whatsoever, whether known or unknown, based on any act,
omission, conduct, policy, practice, occurrence or incident up to and including
the Termination Date (“Claims”), including without limitation Claims relating in
any way to his employment with ARC Wireless and the termination thereof.  This
release includes without limitation Claims for discrimination, harassment,
retaliation or any other unlawful act under Title VII of the Civil Rights Act of
1964, the Americans with Disabilities Act, and other federal, state, county or
local laws; Claims for breach of any contract; Claims for wrongful discharge;
Claims for emotional distress, defamation, misrepresentation, or any other
personal injury or tort; Claims for unpaid compensation; Claims relating to
benefits, Claims for attorneys' fees and costs, and Claims under any federal,
state or local law or cause of action.  Olson represents that he has not filed
or asserted any such Claims and further agrees not to assert or file any such
Claims in the future to the fullest extent permitted by law.  It is understood
and agreed that the foregoing Release does not apply to claims for breach of
this Agreement.

 
 

--------------------------------------------------------------------------------

 
 
8.         ARC Wireless' Release and Covenant Not To Sue:  In consideration for
the promises contained herein, ARC Wireless, on behalf of itself and its
affiliates and its and their past and present officers, directors, employees,
members, agents, representatives and attorneys, and each of their respective
predecessors, successors and assigns, hereby forever fully releases and
discharges Olson, his heirs, executors, attorneys, representatives and each of
their successors and assigns, from any and all Claims, including without
limitation Claims relating in any way to his employment with ARC Wireless and
the termination thereof. ARC Wireless further agrees not to institute any such
Claims in the future to the fullest extent permitted by law.  Notwithstanding
the foregoing, it is understood and agreed that the release set forth in this
Section 7 does not include Claims for fraud (constructive or actual fraud) or
breach of this Agreement.  It is also understood that ARC Wireless’
indemnification obligations to Mr. Olson, as they exist immediately prior to the
date of this Agreement pursuant to Art. VI of its Amended and Restated Bylaws
shall survive this Agreement; provided that nothing in this Separation Agreement
shall limit the ability of the Company to modify Article VI or any other
provision of its Amended and Restated Bylaws in any manner.


9.         Olson waives all claims for reinstatement or employment with ARC
Wireless and its affiliates, and its and their successors and assigns, and he
agrees never to seek such reinstatement or employment in the future unless ARC
Wireless asks him to do so in writing.


10.         Each of the Parties agrees he/it will not make or cause to be made,
any statements that disparage, defame or damage the reputation of the other.


11.         Except as otherwise expressly provided herein, the Parties represent
that they heretofore have maintained, and agree that they shall continue to
maintain, the confidentiality of the terms of this Agreement.  Neither Party
shall disclose this Agreement or any of its terms to any other person or entity,
except as may be necessary to effectuate the Agreement, or in a legal proceeding
to enforce this Agreement, or as may otherwise be required by law or court
order.  Notwithstanding the foregoing, Olson may disclose this Agreement or its
terms to his attorneys, accountants and immediate family members, but only if
they agree to the confidentiality restrictions in this Section 10 and Olson
guarantees such compliance.  Likewise, ARC Wireless may disclose this Agreement
to its officers, directors, employees with a need to know and its attorneys and
accountants, but only if they agree to the confidentiality restrictions in this
Section 10 and ARC Wireless guaranties such compliance.


12.         Notwithstanding anything set forth in this Agreement, Olson agrees
and acknowledges that the Proprietary Information and Invention Agreement
executed by ARC Wireless and Olson on November 1, 2007 shall remain in full
force and effect in accordance with the terms and conditions set forth therein.


13.         The Parties acknowledge that the amounts to be paid hereunder and
mutual releases contained herein are sufficient to support this Agreement.


14.         The undersigned whose signatures appear below on behalf of each of
the Parties to this Agreement warrant and represent that they each have full
power and authority to execute this Agreement on behalf of their respective
Party and to bind their respective Party to the terms and conditions of this
Agreement.  This Agreement shall inure to the benefit of and be binding upon the
Parties executing this Agreement, together with their successors and assigns.


15.         Except as required by law or court order, Olson shall not directly
or indirectly provide any assistance or information to any person or entity
asserting or intending to assert any litigation, investigation or proceeding
against ARC Wireless or any of its affiliates.


16.         Olson shall provide reasonable cooperation and assistance to ARC
Wireless in the event ARC Wireless or any of its affiliates becomes involved in
any investigation, litigation or proceeding about which Olson has
knowledge.  ARC Wireless shall reimburse Olson for all reasonable and necessary
expenses Olson incurs in complying with this Section 14.

 
2

--------------------------------------------------------------------------------

 
 
17.         The Parties hereby declare that they have each read all of the terms
of this Agreement and that they fully understand all the terms of this
Agreement.  The Parties acknowledge that they have had the advice of, or the
opportunity for the advice of, legal counsel of their choice with regard to this
Agreement.


18.         The Parties agree that they have each had input into the drafting
and revising of this Agreement and that it shall not, therefore, be interpreted
against any of them as its drafter.


19.         This Agreement may be executed in counterparts, each of which shall
be deemed the original for all purposes, but all of which taken together shall
constitute one and the same Agreement.


20.         This Agreement shall be interpreted pursuant to Colorado law.  If
any provision in this Agreement shall be declared unenforceable by any
administrative agency or court of law, the remainder of the Agreement shall
remain in full force and effect and shall be binding upon the parties as if the
invalidated provision was not part of this Agreement.


21.         The Parties agree that if legal action is necessary to enforce the
terms of this Agreement, then the prevailing Party shall be entitled to an award
of its costs and reasonable attorney’s fees.


22.         This Agreement constitutes the entire understanding and agreement
between the Parties and cannot be amended, supplemented or changed, nor can any
provision be waived or terminated except by a written instrument signed by the
Party against whom enforcement of any such amendment, supplement, modification,
waiver or termination is sought. With the exception of certain surviving
clauses, as noted in this Agreement, the prior Employment Agreement will be
terminated.


23.         The warranties and representations of the parties contained in this
Agreement are deemed to survive the execution and effectiveness of this
Agreement.


AGREED TO AND ACCEPTED:
         
By STEVE OLSON:
         
/s/ Steve Olson
 
___8/16/11________
Steve Olson
 
Date
     
By ARC Wireless Solutions, Inc.:
         
/s/ Ted Deinard
 
___8/24/11________
Ted Deinard, Interim Chief Executive Officer
 
Date

 
 
3

--------------------------------------------------------------------------------

 
 